          Case 1:19-cv-00977-ADA Document 448 Filed 03/28/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION




VLSI TECHNOLOGY LLC,
               Plaintiff,
                                                       Lead Case: 1:19-cv-977-ADA

                                                       Nos. 6:19-cv-255-ADA, 6:19-cv-256-
         v.                                            ADA

                                                       (Consolidated for pretrial purposes only
INTEL CORPORATION,                                     with 6:19-cv-254-ADA)
               Defendant.




     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF VLSI
   TECHNOLOGY LLC’S OPPOSED MOTION TO TRANFER REMAINING CASES
            BACK TO WACO PURSUANT TO 28 U.S.C. § 1404(a)

         On December 31, 2020, the Court granted Plaintiff VLSI Technology LLC's

("VLSI") motion to transfer the lead case between the parties back to the Waco division. D.I. 408

at 11.    The Court found that the indefinite closure of the Austin courthouse due to

COVID-19 was an unanticipatable event that frustrated the purpose of the Court’s prior order

transferring the three related cases between the parties from Waco to Austin, and that under the

facts and circumstances now presented before the Court, the interests of justice and the

convenience of the parties and witnesses favor moving the lead case set for trial in February back

to Waco. Id. at 10-11. Since the Court made those findings, the COVID-19 infection rate in

Waco has improved materially, while the Austin courthouse closure has been extended and

the Austin courthouse remains closed indefinitely for trials. In addition, since the Court

transferred the lead case back to Waco, the Court and the parties have invested significant time
                                                -1-
          Case 1:19-cv-00977-ADA Document 448 Filed 03/28/21 Page 2 of 2




and resources in developing and implementing COVID-19 safety protocols at the Waco

courthouse.

        VLSI has now moved the Court to transfer the two related cases back to Waco as well. The

first of those cases is set for trial on April 12. The second is set for trial on June 7. D.I. 427. Having

read and considered the parties’ submissions and the record in this case, the Court now finds that the

factors the Court considered and applied in re-transferring the lead case to Waco apply

equally strongly in favor of transferring the first of these two related cases back to Waco. The

Court’s prior findings regarding this issue are incorporated herein by reference.              D.I. 408.

Accordingly, the Court finds that VLSI’s motion is well taken and should be granted in part

and denied in part.          After considering and applying the Cragar decision and the

Volkswagen II factors to the facts and circumstances presented here, the public interest and the

convenience of the parties and witnesses will be served by transferring the first action (-255) back

to the Waco division, where it was originally filed. The Court will address re-transferring the final

case (-256) as the trial date approaches and the Austin Courthouse has an opportunity to reopen. It

is, therefore,

        ORDERED that VLSI’s Opposed Motion To Transfer Remaining Cases Back To Waco

Pursuant To 28 U.S.C. § 1404(a) is hereby GRANTED IN PART AND DENIED IN PART.


                         March 2021.
            28th day of ________,
SIGNED this ____


                                                           ALAN D. ALBRIGHT
                                                           UNITED STATES DISTRICT JUDGE




                                                  -2-
